                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                        JS-6
                            CIVIL MINUTES—GENERAL

Case No. CV 19-1983-MWF (RAOx)                    Date: March 20, 2019
Title:   Kevin Nee, et al. v. Lina Maria Serrano, et al.

Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                              Court Reporter:
          Rita Sanchez                               Not Reported

          Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
          None Present                               None Present

      Proceedings (In Chambers):              ORDER REMANDING ACTION TO
                                              STATE COURT

       On November 20, 2018, Plaintiffs Kevin and Lora Nee filed a Complaint for
Unlawful Detainer against Defendants in the Los Angeles County Superior Court.
(Notice of Removal, Ex. 1 (Docket No. 1)). Pro se Defendant Eddie Valencia removed
the action to this Court on March 18, 2019. (Id.).

       This Court has a sua sponte obligation to confirm that it has subject matter
jurisdiction. Nevada v. Bank of Am. Corp., 672 F.3d 661, 673 (9th Cir. 2012) (“[I]t is
well established that ‘a court may raise the question of subject matter jurisdiction, sua
sponte, at any time during the pendency of the action . . . .’”) (quoting Snell v.
Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002)).

       The Court cannot properly assert jurisdiction over this action because the matter
does not arise under federal law. “For a case to ‘arise under’ federal law, a plaintiff’s
well-pleaded complaint must establish either (1) that federal law creates the cause of
action or (2) that the plaintiff’s asserted right to relief depends on the resolution of a
substantial question of federal law.” K2 Am. Corp. v. Rolland Oil & Gas, LLC, 653
F.3d 1024, 1029 (9th Cir. 2011) (citation and internal quotation marks omitted).
Importantly, there is no federal question jurisdiction even if there is a federal defense
to the claim or a counterclaim arising under federal law. Caterpillar, Inc. v. Williams,
482 U.S. 386, 392-93 (1987).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-1983-MWF (RAOx)                    Date: March 20, 2019
Title:   Kevin Nee, et al. v. Lina Maria Serrano, et al.

       Defendant alleges that jurisdiction exists under 28 U.S.C. § 1443(1). Defendant
alleges, among other things, that California Superior Courts “operate based on an
institutionalized predetermination of the outcome [sic] reflect a pervasive state
statutory program expressly designed to deny Foreign-surname Defendants . . . their
equal constitutional rights to equal access to the Courts and to make and enforce
contracts for the maintenance of interest in property[.]” (Notice of Removal at 5).
Specifically, Defendant alleges that “[t]he Los Angeles County Sheriff’s Department
Notices are always in English, never bilingual, and so do not acknowledge the large
Ethnic/Diversity-cultured and Hispanic speaking people of Los Angeles County.”
(Id.). Defendant alleges that he “was not served with process and that applicable
California laws allow no objections to due process complaints of this kind, and by their
exclusive use of the English language, create an environment in which denial of notice
to Hispanics is . . . fostered and encouraged[.]” (Id. at 8). Defendant further alleges
that “the California Civil Code procedures authorizing non-judicial foreclosures and
judicial evictions violate 42 U.S.C. §§ 1981-1982, so that Defendant has a right to
remove on the basis that there is a pervasive state statutory program
which . . . discriminates unfairly against Ethnic-Surname Americans[.]” (Id. at 6).

       “[T]he ground for removal [under section 1443(1)] is both specific and
extremely narrow.” JP Morgan Chase Bank, NA v. Reznik, No. CV15-06590 RGK
(AJWx), 2015 WL 5156442, at *2 (C.D. Cal. Sept. 1, 2015) (quoting Davis v. Superior
Court of State of Cal., 464 F.2d 1272, 1273 (9th Cir. 1972). Attempts to use section
1443(1) as a basis for removal of unlawful detainer actions have been repeatedly
rejected by the district courts in California. See, e.g., Deo v. Guzman, No. 2:15-cv-
02044-TLN-DAD, 2015 WL 6123735 (E.D. Cal. Oct. 16, 2015); Bank of America,
N.A. v. Amil, No. C12-05522 LB, 2013 WL 1283444, at *3 (N.D. Cal. Feb. 1, 2013);
HSBC Bank USA v. Cabal, No. 10-cv-1621 WQH (POR), 2010 WL 3769092 (S.D.
Cal. Sept. 21, 2010). A petition for removal under 28 U.S.C. §1443(1) must satisfy the
two-part test articulated by the Supreme Court in Georgia v. Rachel, 384 U.S. 780,
788-92 (1966). “First, the petitioners must assert, as a defense to the prosecution,
rights that are given to them by explicit statutory enactment protecting equal []civil
rights. . . . Second, petitioners must assert that the state courts will not enforce that
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-1983-MWF (RAOx)                    Date: March 20, 2019
Title:   Kevin Nee, et al. v. Lina Maria Serrano, et al.

right, and that allegation must be supported by reference to a state statute or a
constitutional provision that purports to command the state courts to ignore the federal
rights.” California v. Sandoval, 434 F.2d 635, 636 (9th Cir. 1970).

       As to the first prong, Defendant refers to a variety of federal statutes and
constitutional provisions. Assuming arguendo this satisfies the requirement of
“explicit statutory enactment protecting equal racial civil rights,” the Notice of
Removal does not meet the second prong. Defendant fails to identify any California
statute or constitutional provision that commands California courts to ignore their
federal rights. See Patel v. Del Taco, Inc., 446 F.3d 996, 999 (9th Cir. 2006) (case
remanded where defendants “point to no formal expression of state law that prohibits
them from enforcing their civil rights in state court nor . . . to anything that suggests
that the state court would not enforce their civil rights in state court proceedings.”).
Defendant’s “recitation of broad constitutional legal theories is simply insufficient to
show that he has been (or will be) denied any civil right by reason of the unlawful
detainer action proceeding against him in the Superior Court.” Ghaemmaghami v.
Diaz, No. 15CV0732 JM(BGS), 2015 U.S. Dist. LEXIS 48382, at *5 (S.D. Cal. Apr.
13, 2015).

      Finally, to the extent Defendant seeks to assert other federal civil rights claims
via counterclaims, that does not create federal question jurisdiction because no federal
question is presented on the face of Plaintiffs’ Complaint.

       Defendant also alleges that this Court has diversity jurisdiction over the action,
but the Complaint expressly alleges that the amount demanded does not exceed
$10,000, and Defendant appears to be an in-state resident. (See Notice of Removal at
3).

      Accordingly, the Court REMANDS the action to the Superior Court of the State
of California for the County of Los Angeles.

      IT IS SO ORDERED.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
